Ei, Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En 19 de julio de 1923, The National City Bank of New York, corporación bancaria con oficina principal en la ciudad de New York, y sucursal en San Juan de Puerto Rico, pre-sentó ante la corte de distrito de San Juan una demanda contra Miguel A. Meléndez, en cobro de dinero. En 2 de agosto de 1923, se bizo el emplazamiento del demandado, en el barrio Daguao de Naguabo. En 29 de agosto de 1924, a petición de la parte demandante, se anotó por el secre-tario de la corte de distrito de San Juan la rebeldía del demandado; y en esa misma fecba, se dictó y anotó sen-tencia contra el demandado, por la suma' pedida en la de-manda, con los intereses y costas.
En el récord aparece una copia de carta fecba 17 de agosto de 1923, dirigida a los abogados del demandante, en la que se dice se le incluyan copias de excepción previa, moción de traslado, y una petición, en el mismo caso de que se trata, y avisando que los originales fueron remitidos el mismo día al Secretario de la Corte de Distrito de San Juan, con el sello de rentas internas. No aparece copia de la -firma. Se une asimismo copia de un recibo expedido por el jefe de correos en Humacao, el 17 de agosto de 1923, con relación a carta certificada de Arturo Aponte, dirigida a Olías. Hart-zell y Rafael O. Fernández, de San Juan, P. R. Y después copia de carta dirigida al Secretario de la Corte de Distrito de San Juan, en 17 de agosto de 1923 en la que se dice se incluye un escrito de excepción previa, moción de traslado, petición y declaración jurada en el caso civil 2233, National City Bank of New York v. Miguel A. Meléndez.
Del récord aparecen asimismo:
1. Moción de traslado,
2. Excepción previa,
3. Declaración jurada sobre méritos,
*3914. Petición de traslado.
Las dos primeras con fecha 17 de agosto de 1923 y las dos últimas de 8 de agosto de 1923. Y después, con fecha 37 de noviembre de 1924, nna moción, a nombre del deman-dado, para apertura de rebeldía, y para que se permita figu-ren en los autos la excepción previa y la moción de traslado. A la moción se une la declaración jurada del demandado, y la de sn abogado.
En 8 de diciembre de 1924, el demandado, por sn abogado, pidió por escrito al secretario de la corte de distrito el seña-lamiento en calendario especial de la moción de apertura de rebeldía y de la de traslado. A la de apertura de rebeldía se opuso, por escrito, la parte demandante. Y en diciem-bre, 1924, la corte resolvió declarando con lugar la apertura de rebeldía, y admitiendo la excepción previa.
En 18 de enero de 1928, la corte resolvió en cuanto a la moción de traslado declarando que, una vez que el deman-dado, después de personado en juicio, hizo otras gestiones que no fueron la de pedir el traslado, quedó sometido a la jurisdicción de la Corte de Distrito de San Juan y dene-gando el traslado. Y ésta es la resolución apelada ante nosotros.
El apelante señala un error: el que sigue:
“La Corte inferior erró al resolver que la apertura de una sen-tencia en rebeldía impide el traslado de un pleito, por quedar so-metido el demandado.”
Es un hecho fuera de discusión que este demandado-ape-lante, pidió al secretario de la corte la inclusión en calen-dario especial, de la moción para apertura de rebeldía, y de la moción de- traslado. Y es también indiscutible que la corte resolvió declarando con lugar la moción de apertura de re-beldía, anulando la sentencia, y admitiendo la excepción pre-via; y el demandado aceptó la resolución, sin objetar en cuanto a extremo alguno de ella. La situación que por tal resolución se creó fue esta: El demandado quedó liberado de los efectos de la rebeldía, la sentencia dictada desapa-*392reció, en derecho, y el demandado quedó ante la corte y dentro del litigio, con una excepción previa a la demanda; esto es, pendiente de un cuestión de derecho suscitada por él.
En esa situación, el demandado se halla sometido a la Corte de Distrito de San Juan, ante la que tiene formulada, y admitida para discusión y resolución, su cuestión de de-recho.
El artículo 77 del Código de Enjuiciamiento Civil es claro. Y su aplicación en este caso es correcta.

Debe confirmarse la resolución apelada.